Exhibit 10.86

 

EXECUTION VERSION

 

AMENDMENT NUMBER 1 TO RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NUMBER 1, dated as of May 31, 2007 (as amended, restated or
otherwise modified from time to time, the “Amendment”) to the AMENDED AND
RESTATED RECEIVABLES PURCHASE AGREEMENT, dated as of September 28, 2006 (as
amended, modified and supplemented from time to time in accordance with its
terms, the “Agreement”), is between and among CHEMTURA CORPORATION (as successor
to Crompton & Knowles Corporation) (“Chemtura”), as the initial collection agent
(in such capacity, the “Initial Collection Agent”) and as a seller, BIO-LAB,
INC., (“Bio-Lab”) and GREAT LAKES CHEMICAL CORPORATION (“Great Lakes”; each of
Chemtura, Bio-Lab, and Great Lakes, a “Seller”), HATCO CORPORATION, a New Jersey
corporation (“Hatco”), ANDEROL, INC., a New Jersey corporation (“Anderol”) (each
of Hatco and Anderol, an “Additional Seller” and collectively, the “Additional
Sellers”) and CROMPTON & KNOWLES RECEIVABLES CORPORATION, a Delaware corporation
(the “Buyer”), and is consented to by ABN AMRO BANK N.V. (the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Sellers and the Buyer have previously entered into and are
currently party to the Agreement pursuant to which the Sellers agreed to sell to
Buyer, and Buyer agreed to buy from each such entity, all of the Receivables and
Related Assets generated by each such entity;

 

WHEREAS, pursuant to the Fourth Amended and Restated Receivables Sale Agreement,
dated as of September 28, 2006, among the Buyer, the Initial Collection Agent,
Amsterdam Funding Corporation (“Amsterdam”), Atlantic Asset Securitization LLC
(“Atlantic”), Variable Funding Capital Company, LLC (“VFCC”), ABN AMRO Bank N.V.
as the Agent and as Amsterdam Purchaser Agent, Wachovia Bank, National
Association, as the VFCC Purchaser Agent, Calyon New York Branch as the Atlantic
Purchaser Agent, the other Purchaser Agents from time to time party thereto, the
Related Bank Purchasers from time to time party thereto and the other Conduit
Purchasers from time to time party thereto (as amended, restated or otherwise
modified from time to time in accordance with its terms, the “Sale Agreement”),
the Buyer has transferred to the Purchaser Agents, for the benefit of the
Conduit Purchasers and the Related Bank Purchasers, all of Buyer’s right, title
and interest in and to the Agreement, including, without limitation, interests
in the Receivables sold to Buyer pursuant thereto;

 

WHEREAS, the parties hereto desire to add each of Hatco and Anderol as a Seller
under the Agreement effective as of May 31, 2007;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

 

SECTION 1.  Defined Terms. Unless otherwise amended by the terms of this
Agreement, terms used in this Amendment shall have the meanings assigned in the
Agreement, or if not defined therein, in the Sale Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 2.  Amendments to Agreement.

 

(a)           As contemplated by Section 10.1 of the Agreement, each of the
parties hereto agrees that effective as of May 31, 2007 (the “Effective Date”),
each of Hatco and Anderol agrees to sell, transfer, assign, set over and
otherwise convey to the Buyer, and the Buyer agrees to purchase from each of
Hatco and Anderol, all Receivables and other Related Purchased Assets originated
by Hatco and Anderol.

 

(b)           From and after the Effective Date, each of Hatco and Anderol shall
be a “Seller” under the Agreement. In addition, from and after the Effective
Date, each of Hatco and Anderol hereby agrees to be bound by all of the terms
and conditions applicable to a Seller contained in the Agreement and the other
Transaction Documents.

 

(c)           In connection with the execution and delivery of this Amendment,
each of Hatco and Anderol hereby makes, with respect to itself, the
representations and warranties set forth in Section 5.1 of the Agreement;
provided that, such representations and warranties are made as of the Effective
Date hereof, notwithstanding any other date set forth in Section 5.1.

 

Hatco is a corporation organized under the laws of the State of New Jersey. The
chief executive office of Hatco is located at 1020 King George Post Road, Fords,
New Jersey 08863. Hatco has no trade names and has not conducted business under
any other name since the date of its incorporation other than Hatco Chemical
Corporation and Farben Corporation.

 

Anderol is a corporation organized under the laws of the State of New Jersey.
The chief executive office of Anderol is located at 215 Merry Lane, East
Hanover, NJ 07936. Anderol has no trade names other than Royal Lubricants and
has not conducted business under any other name since the date of its
incorporation other than RLI Acquisition, Inc. and Royal Lubricants, Inc.

 

SECTION 3.  Effectiveness of Agreement. Except as expressly amended by the terms
of this Amendment, all terms and conditions of the Agreement, as amended, shall
remain in full force and effect.

 

SECTION 4.  Execution in Counterparts, Effectiveness. This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the parties hereto and be deemed an original and all of which shall
constitute together but one and the same agreement.

 

SECTION 5.  Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT OF LAW
PRINCIPLES, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[Signatures Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Chemtura, as the Initial Collection Agent, the Sellers,
Hatco, Anderol, the Buyer and the Agent have caused this Amendment Number 1 to
the Receivables Purchase Agreement to be executed by their respective officers
thereunto duly authorized as of the day and year first above written.

 

 

CHEMTURA CORPORATION (as successor to Crompton

 

& Knowles Corporation),

 

as Initial Collection Agent

 

 

 

By:

/s/ [ILLEGIBLE]

 

Title:

Vice President and Secretary

 

 

 

 

 

Address:

199 Benson Road

 

 

Middlebury, Connecticut 06749

 

 

 

 

 

HATCO CORPORATION, as Seller

 

 

 

By:

/s/ [ILLEGIBLE]

 

Title:

Vice President and Secretary

 

 

 

 

 

Address:

1020 King George Post Road

 

 

Fords, New Jersey, 08863

 

 

 

 

 

ANDEROL, INC., as Seller

 

 

 

By:

/s/ [ILLEGIBLE]

 

Title:

Vice President and Secretary

 

 

 

 

 

Address:

215 Merry Lane

 

 

East Hanover, New Jersey 07936

 

AMENDMENT 1 TO A&R RECEIVABLES PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GREAT LAKES CHEMICAL CORPORATION, as Seller

 

 

 

By:

/s/ [ILLEGIBLE]

 

Title:

Vice President and Secretary

 

 

 

 

 

Address:

199 Benson Road

 

 

Middlebury, Connecticut 06749

 

Attention:

Treasurer

 

 

 

 

 

BIO-LAB, INC., as Seller

 

 

 

By:

/s/ [ILLEGIBLE]

 

Title:

Vice President and Secretary

 

 

 

 

 

Address:

199 Benson Road

 

 

Middlebury, Connecticut 06749

 

Attention:

Treasurer

 

 

 

 

 

CROMPTON & KNOWLES RECEIVABLES

 

CORPORATION,

 

as the Buyer

 

 

 

By:

/s/ [ILLEGIBLE]

 

Title:

Vice President and Secretary

 

 

 

Address:

199 Benson Road

 

 

Middlebury, Connecticut 06749

 

AMENDMENT 1 TO A&R RECEIVABLES PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENTED TO AND AGREED BY:

 

 

 

 

 

ABN AMRO BANK N.V.,

 

as Agent and as Purchaser Agent

 

 

 

By:

/s/ [ILLEGIBLE]

 

Title:

 

 

 

 

By:

/s/ DAVID J. DONOFRIO

 

 

DAVID J. DONOFRIO

 

Title:

DIRECTOR

 

 

 

Address:

540 West Madison

 

 

Chicago, IL 60661

 

 

AMENDMENT 1 TO A&R RECEIVABLES PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------